Becker, A.C.J.
(dissenting) — A person is sitting in a car parked near a telephone booth in a vacant store parking lot late on a summer night. A police officer pulls up behind him, turns on a spotlight, and keeps it on long enough to run a computer check of the plates. The officer then approaches the car, shines a flashlight in the face of the driver, and motions for him to roll down the window. When the driver complies, the officer asks why he is parked at a closed business. The driver explains that after he stopped to call a *872friend, his car would not start, and he is waiting for a friend to come with jumper cables.10 The officer asks him to prove his car does not work, and the driver complies by trying to start it. The officer finally asks him to produce identification. A reasonable person in that situation would not feel free to ignore the officer’s request for identification. I respectfully disagree with the majority’s seizure analysis and, following Division Three of this court in State v. Markgraf, 59 Wn. App. 509, 798 P.2d 1180 (1990), I would affirm the order suppressing the evidence that came to light after the request for identification.
The majority first discusses whether the officer was engaged in the exercise of his community caretaking function when he approached the car. After concluding that he was, the majority decides that his questioning of the driver and request for identification did not constitute a seizure. These issues should be taken up in reverse order.
The first issue is when the seizure occurred because that is the event that triggers the warrant requirement. The majority eventually concludes that no seizure occurred until the officer asked O’Neill to step out of the car for a pat-down search for identification. Majority at 865.
The second issue, once the event that constitutes a seizure is established, is whether a warrant was necessary to make the seizure legal. If the warrant requirement did not apply until the request for a pat-down, there is no reason to look for an exception to the warrant requirement in the earlier stages of the encounter. As the majority correctly concludes, if the seizure did not occur until the officer requested a pat-down search for identification, then the seizure was justified not by the community caretaking exception, but because O’Neill had just admitted to driving on a suspended license. Majority at 864-65. The majority’s discussion of the community caretaking exception is therefore unnecessary to its analysis.
My analysis differs from the majority’s on the issue of *873when the seizure occurred. I would hold a seizure occurred earlier when the officer, having spotlighted a parked car and questioned the driver, asked him to produce identification.
Article I, section 7 of the Washington Constitution provides, “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Warrantless searches and seizures are per se unreasonable under article I, section 7, unless the State can meet the burden of showing that the seizure comes under an established exception to the warrant requirement. State v. Parker, 139 Wn.2d 486, 496, 987 P.2d 73 (1999); State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 653 (1996). A seizure exists under article I, section 7 when a police officer restrains a person’s freedom of movement by physical force or a show of authority, or when the totality of the circumstances surrounding the incident causes a reasonable person to believe that he or she is not free to leave. State v. Young, 135 Wn.2d 498, 510, 957 P.2d 681 (1998).
Sergeant West pulled up behind O’Neill and spotlighted his car long enough to run a computer check. Then, shining a flashlight into the car, he asked O’Neill to prove he had a legitimate reason for being in the parking lot, including asking him to start the car. O’Neill gave acceptable responses, but the officer prolonged the encounter even further by asking for identification.11 This increasing level of intrusion amounted to a show of authority considerably greater than in State v. Young, 135 Wn.2d at 514-15, where a police spotlight alone, without additional indicia of authority, was held not to constitute a seizure of a person in the open on a public street.
Division Three ruled that circumstances virtually identical to O’Neill’s constituted a seizure in State v. Markgraf, 59 Wn. App. 509. The majority declines to follow Markgraf, *874declaring that Markgraf conflicts with the Washington Supreme Court’s ruling in State v. Armenta, 134 Wn.2d 1, 948 P.2d 1280 (1997). There, Armenta and Cruz approached a police officer at a truck stop around 11 a.m. on a Sunday and asked if he knew of a mechanic who could fix their broken-down car. The officer did not, but offered to look at their car himself. They accepted his offer. On the way to the vehicle the officer asked them whether they had any identification. Armenta showed a driver’s license, but Cruz said he had no identification. Noticing a bulge in Cruz’s back pants pocket, the officer asked if that was his wallet. Cruz said no and pulled from the pocket a large wad of bills. Armenta also pulled out three rolls of money and showed them to the officer. The officer called in for a driver’s check of the names and birth dates the men had given him, and discovered that Armenta had a suspended license. He then called dispatch for backup and placed the bundles of money in his patrol car for safekeeping. Next he obtained consent to search the car and found cocaine, leading to a criminal charge against the two men. The trial court ordered suppression of the cocaine as the fruit of an illegal seizure. Upon the State’s appeal, Division Three reversed the suppression order.
The Supreme Court accepted review, and reinstated the suppression order. The Supreme Court first held that the officer’s request for identification, without more, was not a seizure:
In our judgment, a police officer’s conduct in engaging a defendant in conversation in a public place and asking for identification does not, alone, raise the encounter to an investigative detention. We find this reasoning particularly appropriate to the circumstances here, where the police officer requested the identification for some purpose other than investigating criminal activity. It is significant, also, that Armenta and Cruz initiated the contact with Officer Randles, then prolonged it by accepting his offer to assist them with their car.
Armenta, 134 Wn.2d at 11. The officer’s warrantless retention of the money, however, was a seizure that vitiated *875consent and rendered the following search illegal.
The Armenta Court based its reasoning on the Fourth Amendment to the federal constitution. Armenta, 134 Wn.2d at 10 n.7. O’Neill bases his argument on article I, section 7 of the Washington Constitution, which is more protective of privacy. State v. Parker, 139 Wn.2d at 493; State v. Young, 123 Wn.2d 173, 179-80, 867 P.2d 593 (1994). But assuming the reasoning of Armenta to be controlling in this case, the Armenta decision itself emphasizes its reliance on several distinguishing facts that are not present in O’Neill’s case.
First, the Court said it was “significant” that Armenta and Cruz initiated the contact with the police officer. Armenta, 134 Wn.2d at 13. O’Neill, in contrast, was sitting in a parked car minding his own business when Sergeant West approached him, unsolicited.
Second, the Armenta court stated that a police officer’s request for identification when engaging a person in conversation in a public place “does not, alone, raise the encounter to an investigative detention.” Armenta, 134 Wn.2d at 11 (emphasis added). A person in a parked car with the windows up is not in a public place, and certainly that location is not the equivalent of standing outdoors on the street or at a truck stop. Furthermore, the Court’s statement that a request for identification “alone” is not a seizure implies that a request for identification can be a seizure when it is combined with other intrusive acts. Here, as in Markgraf, a seizure occurred because of a combination of intrusions, not just because there was a request for identification.
Third, in Armenta the police officer requested the identification for some reason other than investigating criminal activity. Having agreed to assist two strangers with a broken-down car, he was entitled for officer safety reasons to know who he was dealing with. Here, O’Neill did not request the officer’s assistance and the officer did not have a noninvestigative justification for requesting identification.
Given these distinctions, Armenta does not compel the *876overruling of Markgraf. Neither the Supreme Court nor Division Three found it necessary to reconcile or overrule Markgraf when analyzing the facts of Armenta. In fact, the Supreme Court has favorably cited Markgraf in a recent discussion of the community caretaking exception to the warrant requirement. See State v. Kinzy, 141 Wn.2d 373, 387 n.46, 5 P.3d 668 (2000).
Also uncompelling is the objection to Markgraf expressed by the trial court in this case in its oral ruling, see majority at 858. The court was concerned that under Markgraf, an officer could not ask a bystander “who robbed the bank?” without having an incriminating answer suppressed. These were not the facts of Markgraf and there is no reason to believe that Markgraf would be dispositive in such a different situation.
In short, Markgraf is a rational precedent, its result not at all anomalous in the field of search and seizure. We should follow it. I would affirm the trial court’s conclusion, compelled by Markgraf, that a seizure had occurred at least by the time Sergeant West asked for O’Neill’s identification, if not sooner.
The next question is whether the seizure was lawful. Because it was warrantless, it was lawful only if covered by one of the exceptions to the warrant requirement. The plain view exception does not apply. At the point when Sergeant West asked for O’Neill’s identification, all he had seen was O’Neill’s car in a parking lot. And the seizure cannot be justified as a Terry stop, either. Sergeant West testified that at the time he first spoke to O’Neill, “There was nothing to indicate that a crime was going on.” Although he said his computer check of O’Neill’s license plate number turned up information that the car had been impounded two months previously due to a drug situation, the State acknowledges that the officer did not have a basis for a warrantless investigative detention. See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
Does the community caretaking exception to the warrant requirement justify the seizure? The State argues that *877Sergeant West was performing a community caretaking function to ensure that the minimart was not about to be burglarized again. The community caretaking function, a recognized exception to the warrant requirement, may apply to a police officer who is rendering aid or assistance, investigating vehicle accidents, or making a routine check on health and safety. State v. Kinzy, 141 Wn.2d at 387. Like all exceptions to the warrant requirement, it is “jealously and carefully drawn.” See State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996). It is applied with caution because of the potential for abuse. Kinzy, 141 Wn.2d at 391.
To come within the community caretaking exception, the police activity must be “totally divorced from a criminal investigation.” Kinzy, 141 Wn.2d at 385. That was not the case here. Ensuring that the store was not about to be burglarized again is a motive associated with criminal investigation, not with concern for O’Neill’s welfare.
In the exercise of their community caretaking function, police officers must be able to approach citizens and permissively inquire as to whether they will answer questions. Kinzy, 141 Wn.2d at 387-88. The noncriminal investigation must be strictly relevant to performance of the community caretaking function, and must end when reasons for initiating the encounter are fully dispelled. Kinzy, 141 Wn.2d at 388. Sergeant West not did make a permissive inquiry as to whether O’Neill would answer questions. As was the case in Markgraf, there was no reason to request identification from an occupant of a parked car once it was clear that no one in the car had asked for or was in need of police assistance. I would hold that the community caretaking exception does not apply.
Under article I, section 7 as well as the Fourth Amendment, the degree of intrusion imposed on O’Neill is permissible only with a warrant or where the State demonstrates the applicability of one of the exceptions to the warrant requirement. The State has failed to meet its burden. The suppression order should be affirmed.
Review granted at 144 Wn.2d 1008 (2001).

 Clerk’s Papers at 14.


 The majority states, at page 856, that the officer asked O’Neill to start the car after O’Neill admitted he had been driving on a suspended license. The court’s findings, however, state that the request to start the car occurred before the request for identification.